DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the options where more than two housings, more than one weld cavity, and more than one additional cavity are present; see at least claims 1 and 13, the option where there is more than one lower part; see at least claim 9, and the lower part; at least in claim 9 (note that if the lower part is present in the figures then simply referencing it properly would make this moot) are present must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  in claim 13 the paragraph beginning with “arranging the mold” is grammatically awkward.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 “a crucible-funnel which comprises:” and “an inner shell which separates the at least one additional cavity from the crucible-funnel and from the at least one weld cavity, to allow for the transmission of heat from the at least one additional cavity to the crucible-funnel and the at least one weld cavity.”  It is unclear how inner shell can be part of the crucible-funnel and separate itself from itself.  It is also unclear how the crucible-funnel can transmit heat from itself to itself.  For the purpose of this examination, this limitation will be interpreted as written in claim 13. 
Claim 2 recites the limitation "the outside".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “surrounds the outside of the at least one additional cavity.”  It is unclear as to how a cavity can have an outside.  For the purpose of this examination, this limitation will be interpreted as “surrounds the at least one additional cavity.”
Claim 8 recites the limitations “the median plane” and “the welded joint”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation "the ends".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Kruger (US 3,495,801).
Regarding claim 1, Kruger discloses:
An exothermic welding system comprising a mold to produce an exothermic weld, the mold comprising: 
at least two housings [openings in the mold (3) that surround rail ends (1, 2); figure 1] for housing components to be welded; and 
at least one weld cavity [channel (6); figure 2] into which the housings open; 
a crucible-funnel [opening above channel (6)] which comprises: 
a lower opening in communication with an upper part of the at least one weld cavity [see figure 2]; and 
an upper opening for receiving a solid filling material in the crucible-funnel and in the at least one weld cavity [see figure 2]; 
at least one additional cavity [channel (4, 8)] that surrounds the outside of the at least one weld cavity, and which is intended to house an exothermic mixture; and 
an inner shell [area between the channels] which separates the at least one additional cavity from the crucible-funnel and from the at least one weld cavity, to allow for the transmission of heat from the at least one additional cavity to the crucible-funnel and the at least one weld cavity.
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the prior art reference above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material to achieve any claimed result; such as the intended use, transmission, etc.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 2, Kruger discloses:
wherein the mold additionally comprises an outer body [exterior wall of mold (3)] which surrounds the outside of the at least one additional cavity [see figure 2].
Regarding claim 4, Kruger discloses:
wherein the outer body has a substantially greater thickness than the inner shell [see figure 2].
Regarding claim 6, Kruger discloses:
wherein the lower opening of the crucible-funnel opens directly into the upper part of the at least one weld cavity [see figure 2] .
Regarding claim 9, Kruger discloses:
wherein the at least one additional cavity additionally surround at least one lower part of the crucible-funnel [see figure 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger (US 3,495,801) as applied to claims 1 and 2 above, and further in view of Triantopoulos et al. (US 2003/0178168 A1).
Regarding claims 3, 5, and 12, Kruger does not teach:
wherein the outer body (12) is made of a poor heat-conductive material, in order to favor a transmission of heat from the at least one additional cavities cavity (10) towards the crucible-funnel (7) and the at least one weld cavity (4) through the inner shell (11); 
wherein the outer body (12) comprises at least one of sand and ceramic material; or
wherein the inner body shell (12) comprises graphite or graphene.
Triantopoulos teaches exothermic molds can be made from ceramic or graphite; claim 19. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the Kruger mold from ceramic or graphite because they are known options, minus any unexpected results.   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kruger (US 3,495,801) as applied to claim 1 above, and further in view of Bottrill (US 1,838,357).
Regarding claim 10, Kruger does not teach:
further comprising a first filler, intended to be mounted on top of the mold, and the first filler comprising a first body in which a first hollow in the form of a funnel is defined the first hollow in communication with the crucible-funnel for pouring the filling material into the crucible-funnel and into the at least one weld cavity.
Bottrill teaches an exothermic system wherein hollow funnel container (11) is mounted so as to communicate with hole (29) of mould (28) in order to allow the passage of material into weld chamber (31); figures 1 and 4. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the mounting concept of Bottrill into Kruger in order to ensure material enters the mold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735         

/ERIN B SAAD/Primary Examiner, Art Unit 1735